Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The amendment filed 3/17/2021 which amends claims 1, 2, 4-11, 13-16, 18-19 and 23-24, and adds claims 25-26 has been entered. The following Office action is applied to the pending claims 1-26. 
The terminal disclaimer filed on 3/15/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Pat. Nos. 10865400 and 9447401 have been reviewed and accepted.  It is noted that Application No. 15226489 cited  in the ODP rejection in the Office action mailed 12/9/2021 now is US Pat. No. 10865400.   
The references cited in the IDS filed 3/17/2021 have been considered by Examiner.

		              EXAMINER'S AMENDMENT
         An Examiner' s Amendment to the record appears below. Should the change and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than payment of the Issue Fee. Authorization for this Examiner' s Amendment was given in communication with Stephanie Seidman om 4/8/2021. Applicants accepted the Examiner' s  proposed amendment to claims 1, 19 and 26, and agreed to cancel claim 22.
         
          Claim 1 (currently amended). A modified PH20 polypeptide, comprising one or more amino acid replacements in an unmodified PH20 polypeptide, wherein: the unmodified PH20 polypeptide consists of the amino acid sequence selected from the group consisting of  SEP ID NONOs: 3, 7 and 32-66; the modified PH20 polypeptide exhibits increased hyaluronidase activity compared to the unmodified PH20 polypeptide not containing the amino acid replacement(s); the amino acid replacement(s) confer(s) the increased hyaluronidase activity; an amino acid replacement confers the increased hyaluronidase activity and is at a position corresponding to residue 309, with reference to amino acid positions of  SEQ ID NO:3; corresponding amino acid positions are identified by alignment of the PH20 polypeptide with the polypeptide having the amino acid sequence 

the amino acid sequence selected from the group consisting of SEQ ID NOs: 3 and 32-66.

	Cancel claim 22.

            Claim 25 (currently amended). The modified PH20 polypeptide of claim 5, wherein: the unmodified PH20 polypeptide consists of the amino acid sequence set forth in SEQ ID NO:35; and the amino acid sequence of the modified PH20 polypeptide has at least 95% sequence identity to SEQ ID NO:35.

         Claim 26 (currently amended). The modified PH20 polypeptide of claim 1, further comprising a signal sequence, wherein the unmodified PH20 polypeptide consists of the amino acid sequence selected from the group consisting of SEQ ID NOs: 3 and 32-66.

			Rejections withdrawn
The 112(d) rejection of claims 9-11, 13, 14 and 23 is withdrawn in light of the amendment of  claims 9-11, 13, 14 and 23.
The 112(b) rejection of 18-19 is withdrawn in light of the amendment of the claims 18-19.
The ODP rejections of claims 1-14, 17-18, 21, 23 and 24 over Application 15226489, and the ODP rejection of claims 1-4, 7, 9-12, 15-18, 21, 23 and 24 over US Pat. No. 9447401 are withdrawn in light of the terminal disclaimers filed on 3/15/2021 (see above).  

  		      Reasons allowed 
            The closest prior art is US20130071394 (‘394) which discloses variant PH20 polypeptides (from human or non-human species) or truncated mutant forms thereof  wherein the variant PH20 polypeptide ([0026]-[0028], ‘394) contains amino acid substitutions ([0150], ‘394). However, ‘394 does not teach or suggest that the modified PH20 polypeptide comprises the substitution at position 309 wherein the  resultant modified PH20 has increased hyaluronidase activity and has at least 91% sequence identity to the unmodified PH20 polypeptide of SEQ ID NO:3  (a mature human PH20 polypeptide) or to the unmodified PH20 polypeptide of SEQ ID NO: 7 (a full-length human PH20 polypeptide) or to one of unmodified PH20 polypeptides of SEQ ID NOs: 32-66 (mature human PH20 polypeptides with amino acid truncation at C-terminal region) as set forth in claim 1. While ‘394 has taught that the PH20 polypeptide can comprise substitution mutations, ‘394 does not teach or suggest which amino acid residues are substituted to achieve the increased hyaluronidase activity as recited in the claimed “modified PH20 polypeptide” comprising the amino acid substitution at residue 309 which confers the increased  hyaluronidase activity recited in the claim 1. It is noted 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
       

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
April 8, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600